McMurray, Presiding Judge,
dissenting.
It had appeared that in Fireman’s Fund Ins. Co. v. Dean, 212 Ga. App. 262, 265 (1) (441 SE2d 436), this Court had finally breathed life into OCGA § 33-32-1 (a) by holding that, pursuant to this statute, the Standard Fire Policy (Rules of Comptroller General, Insurance Department, § 120-2-19-.01) sets forth the minimum coverage upon which an insured can rely, and that fire insurance coverage must be conformed to that provided by the Standard Fire Policy. It would thus have become an integral part of the construction of any Georgia fire insurance policy to determine if the mandate of the Standard Fire Policy is satisfied by the contractual language. Yet, in the case sub judice, the majority has in effect rendered OCGA § 33-32-1 (a), a nullity and limited the decision in Fireman’s Fund Ins. Co. v. Dean, 212 Ga. App. 262, supra, to the specific facts of that case. The majority holds that the issue of whether coverage continued for Frances Roland after she terminated her residence in the insured house is controlled by the opinions of this court in Schroeder v. Ga. Farm &c. Ins. Co., 211 Ga. App. 302 (439 SE2d 18) and Ga. Farm &c. Ins. Co. v. Kephart, 211 Ga. App. 423 (439 SE2d 682), two cases which involve only issues of contract construction and do not mention, much less address, the impact of the statutory language provided in OCGA § 33-32-1 (a) and presented as an issue in this case by plaintiff Frances Roland. As I disagree with the conclusion of the majority on this and other issues, I respectfully dissent. With the exception of the awards for bad faith penalties and attorney fees, I would uphold the judgment in favor of plaintiff Frances Roland.
The relevant portion of the Standard Fire Policy begins with line 28: “Conditions suspending or restricting insurance. Unless otherwise provided in writing added hereto this Company shall not be liable for loss occurring . . . while a described building, whether intended for occupancy by owner or tenant, is vacant or unoccupied beyond a period of sixty consecutive days. . . .” The mandate of OCGA § 33-32-1 *839(a) requires that the language of the insurance policy issued by defendant be as favorable to the insured plaintiffs. Since the Standard Fire Policy affords coverage so long as the house has not been vacant for a period in excess of 60 days, the contractual language suspending coverage as to a named insured who does not reside in the house is clearly less favorable to the insured and should be conformed to that provided by the Standard Fire Policy. Once the insurance coverage is conformed in this fashion, it becomes apparent that there was no suspension or restriction of Frances Roland’s coverage under the policy simply because she ceased to reside in the house since the house was not left vacant for a period of greater than 60 consecutive days.
In my view, the majority has also misconstrued the Standard Fire Policy in several respects. First, the majority maintains that the change in residency of Frances Roland increased the hazard or risk insured so as to void the policy. However, this proposition is not based upon any factual assertion within the record of the case sub judice but upon a reference in the Kephart case to an increase in risk created by a violation of the terms of an insurance policy. The reference in Kephart is to an increase in risk to the insured not the insurer and is meaningless in relation to the issue in the case sub judice.
The majority is also mistaken in suggesting that there was any material misrepresentation in connection with the residency provisions of the insurance policy at issue in the case sub judice. This hypothesis is based upon an incorrect assumption that the residency provision contained in the insurance policy between the parties is valid.
Finally, in my view, the majority errs in holding paramount the rights of the parties to contract as they wish when to do so undermines a statutory scheme designed to protect the public from oppressive contracts of adherence. In my view, the Standard Fire Policy is not unamendable, but, pursuant to OCGA § 33-32-1 (a), may be amended only in a manner favorable to insureds.
I also disagree with the majority concerning the awards of bad faith penalties and attorney fees to plaintiff Charles Roland. “ ‘To support a cause of action under OCGA § 33-4-6, the insured bears the burden of proving that the refusal to pay the claim was made in bad faith. A defense going far enough to show reasonable and probable cause for making it, would vindicate the good faith of the company as effectually as would a complete defense to the action.’ (Citations and punctuation omitted.) Massachusetts Bay Ins. Co. v. Hall, 196 Ga. App. 349, 355 (395 SE2d 851) (1990). Furthermore, ‘our courts have consistently held that no bad faith exists where there is a doubtful question of law involved.’ (Citations and punctuation omitted.) Schoen v. Atlanta Cas. Co., 200 Ga. App. 109, 111 (407 SE2d 91) (1991). This is especially true where the case presents issues of first *840impression. Id.” Fireman’s Fund Ins. Co. v. Dean, 212 Ga. App. 262, 265 (2), supra. See also Southern Fire &c. Ins. Co. v. Northwest Ga. Bank, 209 Ga. App. 867 (2) (434 SE2d 729) and Rice v. State Farm Fire &c. Co., 208 Ga. App. 166, 167 (1), 169 (430 SE2d 75).
Decided December 5, 1994
Reconsiderations denied December 20, 1994
Watson & Dana, Dennis D. Watson, for appellant.
Duard R. McDonald, Sabiston & Smith, E. Paul Sabiston, Weaver & Weaver, George W. Weaver, for appellees.
*840Defendant’s decision to refuse the claim of plaintiff Charles Roland was predicated on a conclusion that he had set the fire. This conclusion was predicated on evidence that kerosene had been used to accelerate the fire, that Charles Roland was the last person known to have been present at the house prior to the fire, that the house was for sale due to the impending divorce of the plaintiffs, that there had been instances of physical violence between the plaintiffs during that marriage, that Charles Roland had remarked concerning his resentment that a portion of the proceeds from the sale of the house would go to his wife, and that, upon his arrival in Florida for a visit with his girl friend on the morning prior to the fire, Charles Roland had remarked that maybe the house would burn down. However, there were pronounced weaknesses in defendant’s theory that Charles Roland was an arsonist. At the time of the fire and for half a day prior thereto, Charles Roland was in Winter Haven, Florida, having made the ten hour or longer drive from the house during the night before that on which the fire occurred. The investigations of defendant’s investigator and of the State Fire Marshal failed to discover any device which could have caused a delayed start to the fire. Additionally, there was evidence that Charles Roland had parted on unfriendly terms from the girl friend who was the source of the defendant’s evidence as to Charles Roland’s motive to commit arson.
Under these circumstances, I would hold that a jury could find a reasonable defense which indicates the good faith of the insurer. While defendant had strong evidence of arson and some evidence that Charles Roland had a motive, it had no evidence that he had any opportunity to set the fire which began approximately 24 hours after he had departed from the house. I would hold that the question of defendant’s good faith or lack thereof in regard to Charles Roland was properly submitted to the jury and that the award of bad faith penalty and attorney fees to this plaintiff was authorized by the evidence.
I am authorized to state that Judge Blackburn joins in this dissent.